DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 30, 2022.  As directed by the amendment: claim(s) 1, 12 and 20 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. The applicant principally argues the claims should not be rejected under 35 U.S.C. 101 as the invention is “new and useful” or a “technological improvement.” The examiner respectfully disagrees. 
However, it is not merely enough to just state that this is an improvement in the art. These steps can still be done utilizing a mental process, and the applicant has merely automated the process. The applicant also states that this cannot be performed as a mental process as it requires data obtained from a heart activity sensor from the user during the breathing exercise. However, this is just insignificant extra-solution activity or field of use, i.e. mere data gathering, that is well-known and understood to be used in the art as conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).
The additional of utilizing a heart activity sensor does not preclude the claims being rejected under 35 U.S.C. 101. Applicant further argues the subject matter improves how stress levels of user can effectively be computed using heart activity sensors. As mentioned earlier, the mere mentioning that this is an improvement without sufficient evidence is not enough to overcome the 101 rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014).
Secondly the applicant argues that the prior art does not read on the newly amended claims. The examiner respectfully disagrees. The inter-beat interval or “inter heartbeat interval” focuses on the time between beats and the heart rate variability measures the specific changes in time or (variability or variance) between successive heart beats. By definition, heart rate variability is literally the variance in time between the beats of your heart.
Furthermore, the examiner has provided evidentiary art as detailed in the rejection below that the coherence between the respiration and heart rate is well known in the state of the art. That high coherence (or synchronization of the respiration and HRV) indicates a positive or relaxed mood and low coherence (or de-synchronization of the respiration and HRV) indicates a negative of stressed mood is inherently known based on knowing the coherence between the two.
The examiner is not convinced therefore the 35 U.S.C. 101 rejection is maintained and the newly amended claims are addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims relate to a machine and process (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes (Step 2a:Prong 1), without significantly more. The claim(s) recite(s) executing a breathing exercise, acquiring a set of heart activity measurement data, computing a set of inter-heartbeat interval samples, computing  a cardiac coherence of the user during the breathing exercise from a deviation or a variance of the inter-heartbeat interval samples, measuring a respiratory rate during the breathing exercise, computing a score of the breathing exercise based on the respiratory rate and the cardiac coherence, and outputting the score to the user. 
Specifically, these steps are merely data gathering, data analysis/evaluation, and pre and post extra-solution activity that can be done mentally (using pen/paper) to monitor and score a person’s health. This is nothing more than what can be normally done by a doctor when monitoring a user’s stress status over a period of time. The breadth of the claims only require a set of inter-heartbeat interval samples which at minimum is 4 heartbeats and allows a person to be able to compute this score mentally.
With regard to Step 2A: Prong 2, the judicial exception is not integrated into a practical application because all of the claimed limitations are directed to the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to mere data gathering and even mere automation of a manual process. Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devot (US 2010/0324427 A1) as evidenced by Pinter (WO 2009/136341 A1).
Regarding claims 1, 12 and 20, Devot discloses a method for estimating a stress level of a human by an apparatus (e.g. [0001]; [0004]), an apparatus comprising: at least one processor (e.g. Fig 1:106; [0096]-[0098]); and at least one memory comprising computer program code (e.g. [0217]-[0221] the system utilizes software for extracting information from the signals and utilizes algorithms to process the information), wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform operations, comprising: executing, by the apparatus, a breathing exercise application by the apparatus, starting a breathing exercise of the breathing exercise application and outputting, during the breathing exercise, breathing instructions to a user of the apparatus (e.g. [0113]); acquiring, by the apparatus, a set of heart activity measurement data samples measured by a heart activity sensor from the user during the breathing exercise (e.g. Fig 1:101 [0086]; [0094]; [0219] Fig 2:S1-S4); computing, by the apparatus, a set of inter-heartbeat interval samples of the set of heart activity measurement data samples (e.g. [0117]; [0218]); computing, by the apparatus, a cardiac coherence of the user during the exercise from a deviation or a variance of the set of inter-heartbeat interval samples (e.g. [0010]; [0084]; [0097];[0117]; the system uses HRV which is defined as the variance of the set of inter-heartbeat interval samples Fig 2:S5), wherein a high deviation or a high variance is associate with a low cardiac coherence and a low deviation or a low variance is associated with a high cardiac coherence (e.g. [0084]; [0097]; [0117] the system has high coherence when there is low variance in the HRV i.e. low heart rate variance as it synchronizes with the heartbeat and respiration and vice versa); measuring, by the apparatus, a respiratory rate of the user during the breathing exercise (e.g. Fig 1:102 [0086]; [0094]; [0100]-[0101]; [0220] Fig 2:S1’-S4’); computing, by the apparatus, a score of the breathing exercise on the basis of the respiratory rate and the cardiac coherence, the score indicating a stress level of the user (e.g. [0220]-[0221]; Fig 2:S6), wherein a higher cardiac coherence is associated with a lower stress level and a lower cardiac coherence is associated with a higher stress level (e.g. [0084]; [0097]; [0117] the system has high coherence when there is low variance in the HRV i.e. low heart rate variance as it synchronizes with the heartbeat and respiration and vice versa and is indicative of a relaxed state); and outputting, by the apparatus, the score through an interface of the apparatus (e.g. [0117]; Fig 2:S6). 
While Devot only states that high coherence/synchronization is indicative of a relaxed state, the examiner has also provided evidentiary prior art that details that this is well known in the art.
Pinter discloses contactless respiration monitoring of a patient and optical sensor for PPG measurement wherein it explicitly states that high coherence (or synchronization of the respiration and HRV) indicates a positive or relaxed mood and low coherence (or de-synchronization of the respiration and HRV) indicates a negative of stressed mood (e.g. Fig 4-5; pg. 11 l. 10-31 and pg. 12 l. 1-18).  
Regarding claim 2, Devot discloses wherein an inter-heartbeat interval sample represents a time interval between two consecutive heartbeats detected from the heart activity measurement data samples (e.g. [0099]; [0117]; [0218 the HRV parameter is analyzed by the sequence of inter-beat intervals in time or frequency domain and computed on a beat-to-beat basis.)
Regarding claims 3 and 13, Devot discloses wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform said measurement of the heart activity measurement data samples and said outputting of the breathing instructions are performed simultaneously by the apparatus upon starting the breathing exercise (e.g. [0219]-[0221] Fig 2: S1-S4 and S1’-S4’), and wherein said computing the score of the breathing exercise is performed within the breathing exercise application at least after ending the breathing exercise (e.g. [0219]-[0221] Fig 2: S5-S6).
Regarding claim 5, Devot discloses wherein the cardiac coherence represents how harmonic a signal represented by the set of inter-heartbeat interval samples is, higher harmonicity indicating higher cardiac coherence (e.g. [0010]; [0084]; [0097]; [0117]).
Regarding claims 6 and 15, Devot discloses further comprising: computing a momentary score during the exercise on the basis of the respiratory rate and the cardiac coherence (e.g. [0049] the system allows the user to define which score/value of the exercise to be the final score/value therefore all other scores calculated are momentary scores/values); and outputting the momentary score through the interface during the exercise (e.g. [0117];[0219]-[0221] Fig 2: S5-S6).
Regarding claims 7 and 16, Devot discloses further comprising: defining a plurality of zones for the score (e.g. [0049]-[0054] the system allows the user to define which score/value of the exercise to be the final score/value therefore all other scores calculated are momentary scores/values); and outputting, through the interface during the breathing exercise, an indicator indicating a zone where the momentary score currently resides as a feedback to the user (e.g. [0049]-[0054]).
Regarding claims 8 and 17, Devot discloses wherein the respiratory rate is computed from the set of inter-heartbeat interval samples (e.g. [0099]; [0117]; [0218 the respiratory rate parameter is analyzed by the sequence of inter-beat intervals in time or frequency domain and computed on a beat-to-beat basis).
Regarding claims 9 and 18, Devot discloses wherein computing the score comprises mapping a higher correlation between the measured respiratory rate and the breathing instructions, a higher cardiac coherence to a score value indicating a lower stress level (e.g. [0117]).
Regarding claim 11, Devot discloses further comprising: detecting at least one stressor on the basis of measurements conducted on the user (e.g. [0112]-[0114]); and executing the breathing exercise as a result of said detecting (e.g. [0114]-[0115]).
Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Devot, as evidenced by Pinter, in view of Wood (US 2007/0056582 A1).
Regarding claims 4 and 14, Devot is silent regarding wherein said computing score further comprises: comparing the measured respiratory rate with the breathing instructions; and providing the score in proportion to how synchronized the measured respiratory rate is with a breathing rate instructed by the breathing instructions.
However, Wood discloses methods and devices for relieving stress wherein said computing score further comprises: comparing the measured respiratory rate with the breathing instructions (e.g. [0149]-[0154]); and providing the score in proportion to how synchronized the measured respiratory rate is with a breathing rate instructed by the breathing instructions (e.g. [0154]-[0156]; Fig 34; Fig 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Devot to incorporate the teachings of Wood wherein said computing score further comprises: comparing the measured respiratory rate with the breathing instructions; and providing the score in proportion to how synchronized the measured respiratory rate is with a breathing rate instructed by the breathing instructions for the purpose of ensuring that the user is properly doing the breathing instructions.
Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devot, as evidenced by Pinter,r in view of Jayaraman (US 2016/0283856 A1)
Regarding claims 10 and 19, Devot is silent regarding further comprising: estimating the stress level by using a second method, wherein a metric associated with blood pulse wave velocity measured from the user is mapped to the stress level; and incorporating the metric into the score.
However, Jayaraman discloses a system and method for determining psychological stress of a person further comprising: estimating the stress level by using a second method, wherein a metric associated with blood pulse wave velocity measured from the user is mapped to the stress level; and incorporating the metric into the score (e.g. [0039]; [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Devot to incorporate the teachings of Jayaraman of further comprising: estimating the stress level by using a second method, wherein a metric associated with blood pulse wave velocity measured from the user is mapped to the stress level; and incorporating the metric into the score for the purpose of utilizing another known metric related to stress level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							October 5, 2022
/J.F.H./Examiner, Art Unit 3792           

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792